Citation Nr: 1018773	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  08-00 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of non-VA medical 
expenses incurred at Brooksville Regional Hospital from June 
16, 2005, to June 17, 2005, for private medical treatment of 
altered mental status and seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1970 to December 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) from a decision of the Department of Veterans 
Affairs (VA), Medical Center in Tampa, Florida.

In March 2010, the Veteran testified at a Board hearing at 
the Regional Office in St. Petersburg, Florida, before the 
undersigned.  A transcript of the proceeding is of record.  


REMAND

The Veteran claims that he should be reimbursed for treatment 
on June 16, 2005, and June 17, 2005, at a non-VA facility, as 
he was not stable to be transferred to the VA during his 
hospital stay.

Under 38 U.S.C.A. § 1728, in order to be entitled to payment 
or reimbursement of medical expenses incurred at a non-VA 
facility, there must be a showing that three criteria are 
met: (a) the care and services rendered were either: (1) for 
an adjudicated service-connected disability, or (2) for a 
non-service- connected disability associated with and held to 
be aggravating an adjudicated service-connected disability, 
or (3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i); and (b) the services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; and (c) no VA or other Federal facilities 
were feasibly available and an attempt to use them beforehand 
or obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or practicable, 
or treatment had been or would have been refused.  See 38 
U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2009); see 
also Zimick v. West, 11 Vet. App. 45, 49 (1998).

With regard to stabilization, claims for payment or 
reimbursement of the costs of emergency hospital care or 
medical services not previously authorized will not be 
approved for any period beyond the date on which the medical 
emergency ended. 38 C.F.R. § 17.121 (2009).  For the purpose 
of payment or reimbursement of the expense of emergency 
hospital care not previously authorized, an emergency shall 
be deemed to have ended at that point when a VA physician has 
determined that, based on sound medical judgment, a Veteran 
who received emergency hospital care could have been 
transferred from the non-VA facility to a VA medical center 
for continuation of treatment for the disability.  Id.  From 
that point on, no additional care in a non-VA facility will 
be approved for payment by VA.  Id.

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 
1725 and § 1728 were amended.  See Veterans' Mental Health 
and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 
§ 402, 122 Stat. 4110 (2008).  This bill makes various 
changes to Veteran's mental health care and also addresses 
other health care related matters.  

Relevant to the instant case, the new law amends 38 U.S.C.A. 
§ 1725 and § 1728 to make the payment or reimbursement by VA 
of private treatment mandatory as opposed to discretionary, 
if all of the pertinent criteria outlined above are otherwise 
satisfied.  Specifically, the word "shall" in both statutes 
was changed from the word "may."  Additionally, this 
amendment added a provision, which essentially expands one of 
the criteria that defines the meaning of "emergency 
treatment" to include treatment rendered (1) until such time 
as the Veteran can be transferred safely to a VA facility or 
other Federal facility and such facility is capable of 
accepting such transfer; or . . . (2) until such time as a 
Department facility or other Federal facility accepts such 
transfer if: (A) at the time the Veteran could have been 
transferred safely to a Department facility or other Federal 
facility, no Department facility or other Federal facility 
agreed to accept such transfer; and (B) the non-Department 
facility in which such medical care or services was furnished 
made and documented reasonable attempts to transfer the 
Veteran to a Department facility or other Federal facility.  
Id.

The Board will consider and apply the amended version of 38 
U.S.C.A. § 1725 as it is more favorable to the claimant 
because it liberalizes the law by mandating reimbursement and 
expanding the definition of emergency treatment.

The Veteran was hospitalized from June 15, 2005, to June 17, 
2005, at a private facility, Brooksville Regional Hospital, 
for an altered mental status and seizures.  VA conceded his 
treatment was under emergency circumstances, and thus paid 
for his emergency inpatient treatment at the private hospital 
on June 15, 2005.  
However, VA has not authorized payment or reimbursement for 
the private hospitalization expenses for the remaining time 
period from June 16, 2005, to June 17, 2005.  Instead, VA 
found that by June 16, 2005, the Veteran's condition had 
stabilized and VA facilities were feasibly available for 
care.  Therefore, it was concluded that transfer to a VA 
medical center could have been safely effected.  For these 
reasons, payment for medical expenses from June 16, 2005, to 
June 17, 2005, was not authorized by law.  

In the context of the foregoing, the Board notes that while 
some facts are not in dispute, a remand is necessary to 
clarify others.  The Board accepts Brooksville Regional 
Hospital as a facility held out as providing emergency care 
to the public. Also, because VA has paid the medical expenses 
incurred at Brooksville Regional Hospital on June 15, 2005, 
whether or not the Veteran's condition was initially emergent 
is not at issue.  

The relevant issue is at what point the Veteran's condition 
became stabilized such that he could be discharged or 
transferred to a VA or other Federal facility, and whether a 
VA or other Federal facility was feasibly available at that 
time.  The Veteran submitted a January 2008 opinion by his 
physician stating that the admission to the hospital was 
medically necessary and that the length of stay was 
justified.  Although the physician seems to imply that the 
Veteran should not have been released from the hospital 
before his discharge date, it is uncertain whether the 
Veteran could have been transferred from the non-VA facility 
to a VA medical center for continuation of treatment for the 
disability, or could have reported to a VA medical center for 
continuation of treatment for the disability.  

In light of the foregoing, a medical opinion is required from 
an appropriate VA physician concerning whether the Veteran 
could have been transferred safely at any time between June 
15, 2005 to June 17, 2005, to a VA facility for continuation 
of medical treatment. The physician must be provided with a 
copy of the claims file so that he or she can properly 
address this question.  The rationale for the opinion must be 
provided.

In addition, there is no evidence besides the Veteran's 
testimony which addresses whether a VA or other Federal 
facility was feasibly available when the Veteran's condition 
had stabilized and he was suitable to be transferred.  This 
issue is generally determined by an administrator at the VAMC 
and, thus, a remand is necessary to obtain a determination as 
to whether a VA or other Federal facility was feasibly 
available after the Veteran's point of stabilization, if any, 
prior to his discharge.  Again, the October 2008 amendments 
to § 1725 appear to provide a more liberal view of what 
constitutes a continuing medical emergency.  Under the 
revised statutes, emergency treatment includes treatment 
rendered until such time as the Veteran can be transferred 
safely to a VA facility or other Federal facility and such 
facility is capable of accepting such transfer.  Therefore, 
it extends the definition of an emergency.  Under the prior 
statute and regulation, it did not matter for purposes of 
determining stability whether such VA facility was actually 
capable of accepting such transfer.  In short, a remand is 
required in order to provide information and documentation 
that addresses when it was safe to transfer the Veteran to a 
VA facility, the date a VA facility was capable of accepting 
the transfer, and any reasonable attempts made between June 
15, 2005 to June 17, 2005 to effectuate such transfer.

The Board finds that the Veteran has not been sent a letter 
in compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  In this case, the May 2007 letter failed to address 
the evidence necessary to substantiate a claim for 
unauthorized medical expenses pursuant to § 1725.  Such 
letter should therefore be sent to the Veteran while this 
appeal is on remand; it should furnish VCAA notice as 
specified in 38 U.S.C.A. § 5103(a) and (b), including the 
criteria under 38 U.S.C.A. §§ 1725 and 1728 for reimbursement 
of his private medical expenses.

Finally, the Board notes that the regulations that provide 
for reimbursement or payment of non-VA emergency treatment 
were recently amended, effective when October 10, 2008.  See 
38 U.S.C. §§ 1725, 1728.  The Veteran should be provided with 
the revised criteria.

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  Send a corrective letter to the 
Veteran and his representative that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter must: 
(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim under 38 U.S.C.A. §§ 1725, and 
1728, to include the changes made to 
those provisions effective October 10, 
2008; (b) inform the claimant about the 
information and evidence that VA will 
seek to provide; and (c) inform the 
claimant about the information and 
evidence the claimant is expected to 
provide.

2.   Request Brooksville Regional 
Hospital to provide any documents 
addressing when it was safe to transfer 
the Veteran to a VA facility; the date 
that such VA facility was capable of 
accepting the transfer (when there was 
room available for the Veteran); and any 
reasonable attempts made between June 15, 
2005 to June 17, 2005, to effectuate such 
transfer.

Request that the Fee Service Review 
Physician, or equivalent officer, at the 
Tampa VAMC review the Duplicate Combined 
Health Record and determine whether a VA 
or other Federal facility was feasibly 
available for treatment of the Veteran's 
condition between June 15, 2005, and June 
17, 2005.  He should note any attempts 
made to effectuate such a transfer.

In making this determination, the 
reviewing officials should consider the 
urgency of the Veteran's medical 
condition at the time, the relative 
distance of the travel involved, the 
nature of the treatment involved, the 
length of any delay that would have been 
required to obtain treatment from a VA 
facility, and the availability of beds.

3.  Then, after securing the above 
records, request a medical opinion from 
an appropriate VA physician concerning 
whether it is at least as likely as not 
that the Veteran could have been 
transferred safely at any time between 
June 15, 2005, and June 17, 2005, to a VA 
facility for continuation of medical 
treatment.  The physician must be 
provided with a copy of the claims file, 
including the MAS folder, so that he or 
she can properly address this question. 
The rationale for the opinion must be 
provided.

4.  Readjudicate the unauthorized medical 
expenses claim in light of the additional 
evidence of record.  If this claim is not 
granted to the Veteran's satisfaction, 
send him a supplemental statement of the 
case.  This supplemental statement of the 
case should include the amended 
provisions of 38 U.S.C.A. § 1725 (West 
Supp. 2009) and any applicable 
regulations.  See Veterans' Mental Health 
and Other Care Improvements Act of 2008, 
Pub. L. No. 110-387, § 402, 122 Stat. 
4110 (2008).  An appropriate period of 
time should be allowed for response from 
the Veteran.

After the above actions have been 
accomplished, the case should be returned 
to the Board for the purpose of appellate 
disposition, if indicated.  By this 
REMAND, the Board does not intimate any 
opinion as to the merits of the case, 
either favorable or unfavorable, at this 
time. No action is required of the 
Veteran until he is notified. The 
purposes of this REMAND are to further 
develop the record and to accord the 
Veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




	                  
_________________________________________________
	ERIC S. LEBOFF
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



